Case 3:19-cv-00573-MAS Document 18 Filed 06/29/20 Page 1 of 7 PagelD: 592

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MARK 8. WILLIAMS,
Civil Action No. 19-573 (MAS)
Petitioner,
OPINION
v.

THE ATTORNEY GENERAL OF
THE STATE OF NEW JERSEY, et al.,

Respondents.

 

SHIPP, District Judge

This matter comes before the Court on Petitioner’s filing of a Petition for a Writ of Habeas
Corpus under 28 U.S.C. § 2254. (Pet., ECF No. 1.) This Court previously denied the Petition as
time-barred. (Op., Nov. 5, 2019, ECF No. 13; Order, Nov. 5, 2019, ECF No. 14.) Petitioner has
now filed a “Motion to Appoint Pro Bono Counsel and Proceed on Actual Innocence” (“Motion”),
which this Court construes as a motion for reconsideration. (Mot., ECF No. 15.) For the reasons
stated herein, the Motion is denied.

I. BACKGROUND

Petitioner was convicted by a jury in 2002 for first-degree conspiracy to commit murder,
first-degree murder, and second-degree possession of a weapon for an unlawful purpose. (J. of
Conviction, ECF No. 8-3.) The New Jersey Superior Court, Appellate Division affirmed the
conviction and sentence on October 17, 2003. (App. Div. Op., Oct. 17, 2003, ECF No. 8-4.) The
New Jersey Supreme Court denied certification on June 4, 2004. See State v. Williams, 852 A.2d

190 (N.J. 2004).
Case 3:19-cv-00573-MAS Document 18 Filed 06/29/20 Page 2 of 7 PagelD: 593

Over two years later, on October 17, 2006, Petitioner filed a petition for post-conviction
relief (“PCR”) in state court. (Pet. for PCR, ECF No. 8-6.) Following an evidentiary hearing, the
PCR court denied the petition. (Order, Nov. 5, 2010, ECF No. 8-10; Op., Nov. 5, 2010, ECF No.
8-11.) Petitioner filed a motion for reconsideration, which the PCR court ultimately denied. (Op.
and Order, Aug. 6, 2011, ECF No. 8-18.) Petitioner then filed a motion with the Appellate Division
for limited remand to supplement the record, which the Appellate Division granted. (Order, Feb.
25, 2014, ECF No. 8-22.)

On June 9, 2014, Petitioner filed a notice of motion for a new trial based upon newly
discovered evidence with the New Jersey Superior Court, Law Division, (Pet’r’s Mot. for a New
Trial, ECF No. 8-23.) On December 16, 2014, the court denied Petitioner’s motion for a new trial
but granted his request for an evidentiary hearing to supplement the record on his PCR. (Mem.
Op., Dec. 16, 2014, ECF No. 8-24.) Following an evidentiary hearing, the court again denied the
PCR. (Op. and Order, Aug. 25, 2015, ECF No. 8-25.) Petitioner filed a motion for reconsideration,
which the court denied. (Op. and Order, Feb. 12, 2016, ECF No. 8-26.) On April 10, 2018, the
Appellate Division affirmed the denial of Petitioner’s PCR. (Op., Apr. 10, 2018, ECF No. 8-28.)
The New Jersey Supreme Court denied certification. (Op., Oct. 24, 2018, ECF No. 8-29.)

On January 10, 2019, Petitioner filed a habeas petition before this Court. (Pet., ECF No.
1.) Respondents filed a Motion to Dismiss the Petition, asserting that the Petition was time-barred,
{Resp’t’s Mot. to Dismiss, ECF No. 7.) Petitioner filed opposition, (Pet’r’s Opp’n Br., ECF No.
11.) On November 5, 2019, this Court granting Respondents’ motion, finding that the Petition
was not filed within the one-year statute of limitations for habeas petitions under the Antiterrorism
and Effective Death Penalty Act (““AEDPA”) and that Petitioner had not demonstrated he was

entitled to statutory tolling. (Op., Nov. 5, 2019, ECF No. 13; Order, Nov. 5, 2019, ECF No. 14.)
Case 3:19-cv-00573-MAS Document 18 Filed 06/29/20 Page 3 of 7 PagelD: 594

On November 13, 2019, Petitioner filed the instant Motion. (Mot., ECF No. 15.) Petitioner
argues that under the United States Supreme Court’s decision in McQuiggin v. Perkins, 569 U.S.
383 (2013), his untimely filing should be excused because he is innocent. (/d.) Given Petitioner’s
pro se status, the Court liberally construes the submission as a motion for reconsideration. !
II. ANALYSIS
A motion for reconsideration may be raised under either Fed. R. Civ. P. 59(e) or Fed. R.
Civ. P. 60(b). See United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003), The Third Circuit
has previously defined the difference between the two rules as follows:
Although motions for reconsideration under Federal Rules of Civil
Procedure 59(e) and 60(b) serve similar functions, each has a
particular purpose. Rule 60(b) provides six bases for
reconsideration, including “mistake, inadvertence, surprise, or
excusable neglect[.]” [. . .] Fed. R. Civ. P. 60(b)(1). In contrast, Rule
59(e) permits the filing of a motion to alter or amend a judgment. A
motion under Rule 59(e) is a “device to relitigate the original issue”
decided by the district court, and used to allege legal error, [Smith v.

Evans, 853 F.2d 155, 158-59 (3d Cir. 1988)]; see also Ortho Pharm.
Corp. v. Amgen, Inc., 887 F.2d 460, 463 (3d Cir.1989).

Id. at 288.

Here, Petitioner does not state the legal basis for his motion. (See generally Mot., ECF No.
15.) The Court construes Petitioner’s Motion as one arising under Rule 59(e) since Petitioner is
attempting to relitigate an issue already decided by this Court—whether he has established cause
to overcome his untimely filing. (Mot., ECF No. 15 at 3.)* Petitioner asserts that he is entitled to

the actual innocence doctrine announced in McQuiggin which permits an untimely habeas petition

 

' A Court is required to liberally construe pro pleadings and to hold them to less stringent standards
than more formal pleadings drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011).

? Petitioner’s motion was also filed within 28 days after the entry of the dismissal order, as required
by Rule 59(e). See Fed. R. Civ. P. 59(e).
Case 3:19-cv-00573-MAS Document 18 Filed 06/29/20 Page 4 of 7 PagelD: 595

to still be heard by the district court if the petitioner can demonstrate actual innocence. See
McQuiggin, 569 U.S. at 392 (“[A] credible showing of actual innocence may allow a prisoner to
pursue his constitutional claims [. . .] on the merits notwithstanding the existence of a procedural
bar to relief.”) As stated previously, this Court already decided the issue of whether Petitioner
could overcome AEDPA’s one-year statute of limitations when it granted Respondents’ Motion to
Dismiss. (Op., Nov. 5, 2019, ECF No. 13; Order, Nov. 5, 2019, ECF No. 14.) Significantly,
however, Petitioner did not allege actual innocence when he filed opposition to Respondents’
Motion to Dismiss on timeliness grounds. (See generally Pet’r’s Opp’n Br., ECF No. 11.) He
raised numerous arguments as to why he was entitled to statutory tolling, but not actual innocence.
(See generally id.) In a Rule 59(e) motion, a petitioner may not raise new arguments or evidence
which he “could have raised before the [original] decision issued.” Banister v. Davis, No, 18-
6943, 2020 WL 2814300, at *2 (U.S. June 1, 2020). Accordingly, Petitioner cannot raise an
argument regarding actual innocence for the first time in the instant motion when he could have
raised it in his opposition to Respondents’ Motion to Dismiss.

Even if Petitioner’s actual innocence argument was properly before the Court, the claim is
still unavailing. In order to demonstrate actual innocence, a petitioner must: (1) “present new,
reliable evidence”; and (2) “show by a preponderance of the evidence that it is more likely than
not that no reasonabie juror would have convicted him in light of the new evidence,” Reeves v,
Fayette SCI, 897 F.3d 154, 160 (3d Cir. 2018), as amended (July 25, 2018), cert. denied sub nom.
State Corr. Inst. at Fayette v, Reeves, 139 §. Ct. 2713 (2019) (quoting Houck v. Stickman, 625
F.3d 88, 93 (3d Cir. 2010)}. Where a petitioner asserts an ineffective assistance of counsel claim
is based upon counsel’s failure to “discover or use exculpatory evidence,” the new evidence prong

of actual innocence “requires only that the evidence not be presented to the factfinder at trial.”
Case 3:19-cv-00573-MAS Document 18 Filed 06/29/20 Page 5 of 7 PagelD: 596

Reeves, 897 F.3d at 162. As part of the new evidence prong, the court ““may consider how the
timing of [the petitioner’s] submission and the likely credibility of the [witnesses] bear on the
probable reliability of that evidence,’ as well as the circumstances surrounding the evidence and
any supporting corroboration.” /d. at 161 (alterations in original) (quoting House v. Bell, 547 U.S.
318, 537, 552 (2006)). Importantly, “[t]he gateway actual innocence standard is ‘demanding’ and
satisfied only in the ‘rare’ and ‘extraordinary’ case where ‘a petition presents evidence of
innocence so strong that a court cannot have confidence in the outcome of the trialf.]’” Jd. at 161
(quoting McQuiggin, 569 U.S. at 386, 392, 401).

Here, in an attempt to present a new argument to satisfy the first prong of proving actual
innocence, Petitioner alleges that his trial counsel failed to present a phone record which
demonstrates that he was in New York at the time he was alleged to have committed the murder
in New Jersey. (Mot., ECF No. 15 at 4; Pet’r’s Mot. fora New Trial, ECF No, 8-23 at 3.) Petitioner
also states that his wife, Deborah Rogers, would have testified that she spoke to Petitioner on the
night of the murder and he informed her that he was in New York. (Pet’r’s Mot. for a New Trial,
ECF No. 8-23 at 10.) This evidence is indeed “new” in the sense that it was not presented to the
jury. Petitioner claims that although he informed his trial counsel about the existence of the phone
record and witness, trial counsel did not introduce the evidence at trial, (/d. at 12.) The first time
this evidence was presented to a court was when Petitioner filed a motion for a new trial in 2014.

The timing of Petitioner’s evidence is suspicious. Despite Petitioner’s assertion that he
informed trial counsel about this pertinent evidence in 2002, Petitioner did not raise the argument

in his direct appeal or in his first petition for post-conviction relief, even though he raised other
Case 3:19-cv-00573-MAS Document 18 Filed 06/29/20 Page 6 of 7 PagelD: 597

claims of ineffective assistance of counsel in both applications.’ (See Pet’r’s Br. on Direct Appeal,
ECF No. 8-8 at 47-50; Pet’r’s Br. on PCR, ECF No. 8-7 at 2.) Rather, Petitioner waited 12 years
until after his direct appeal and petition for PCR had already been denied to bring this information
to the attention of the court. These circumstances seemingly undermine the credibility and
reliability of this “new” evidence.

Moreover, the evidence of Petitioner’s guilt was substantial.* The evidence presented at
trial demonstrated that Petitioner and the victim were involved in drug activity and had invested
money into that enterprise. (App. Div. Op., Oct. 17, 2003 at 4, ECF No. 8-4.) Petitioner and the
victim ultimately had a falling out over money and Petitioner became angry with the victim. (/d.)
Petitioner threatened to kill the victim on multiple occasions, including on the day of the murder.
(id.) Eyewitnesses testified at trial that, after hearing gunshots, they saw two men running from
the scene of the crime and entering a burgundy vehicle. (/d.) One of the men was holding a gun.
(id.) The State produced evidence that Petitioner had borrowed a 1998 four-door burgundy
Plymouth Acclaim from a friend the day of the crime and had also armed himself with a “silver
nine millimeter handgun.” (/d. at 5.) Eyewitnesses later identified the burgundy Plymouth
Acclaim as the vehicle seen near the crime scene. (/d.) The victim’s cause of death was identified

as gunshot wounds to his torso and leg. (/a.) Additionally, the State presented evidence that after

 

3 In his direct appeal and his first PCR petition, Petitioner did mention another alibi witness,
Roxanne Harry. (Pet’r’s Br. on Direct Appeal, ECF No. 8-8 at 50; Pet’r’s Br. on PCR, ECF No.
8-7 at 42.) However, this is not the woman Petitioner references in his motion for a new trial.

4 The Court relies on the factual determinations of the Appellate Division, affording the state court
with the appropriate deference. See 28 U.S.C. §2254(e)(i) (“In a proceeding instituted by an
application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State
court, a determination of a factual issue made by a State court shall be presumed to be correct.”).

6
Case 3:19-cv-00573-MAS Document 18 Filed 06/29/20 Page 7 of 7 PagelD: 598

the murder, Petitioner made statements to a friend that indicated his involvement in the crime.
(/d.)

Given the foregoing, Petitioner has not shown by a preponderance of the evidence that “it
is more likely than not that no reasonable juror would have convicted him in light of the new
evidence.” Reeves, 897 F.3d at 160 (internal quotation marks and citation omitted). Even if the
Court could consider Petitioner’s actual innocence claim, this is not the “rare and extraordinary
case” where the evidence of innocence is “so strong that a court cannot have confidence in the
outcome of the trial[.]” Reeves, 897 F.3d at 161 (internal quotation marks and citation omitted).
Since the motion for reconsideration has been denied, Petitioner’s request for the appointment of
pro bono counsel is denied as moot.

Ill. CONCLUSION

For the reasons set forth above, the Petitioner’s Motion (Mot., ECF No. 15) is DENIED.

 

Dated: Gf 9 [20 Maidtunf
MICHAEL A. SHIPP

UNITED STATES DISTRICT JUDGE
